     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 1 of 17 Page ID #:5983



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      ABIGAIL W. EVANS (Cal. Bar No. 249629)
4     Assistant United States Attorney
      Riverside Branch Office
5          3403 Tenth Street, Suite 200
           Riverside, California 92501
6          Telephone: (951) 276-6086
           Facsimile: (951) 276-6202
7          E-mail:    abigail.w.evans@usdoj.gov

8     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
9
                               UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                No. CR 13-0608-JAK-11
12
                 Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
13                                             ISMAEL RANGEL-ESPINOZA
                       v.
14
      ISMAEL RANGEL-ESPINOZA,
15
                 Defendant.
16

17

18          1.    This constitutes the plea agreement between ISMAEL RANGEL-

19    ESPINOZA (“defendant”) and the United States Attorney’s Office for

20    the Central District of California (the “USAO”) in the above-

21    captioned case.       This agreement is limited to the USAO and cannot

22    bind any other federal, state, local, or foreign prosecuting,

23    enforcement, administrative, or regulatory authorities.

24                                DEFENDANT’S OBLIGATIONS

25          2.    Defendant agrees to:

26                a.    At the earliest opportunity requested by the USAO and

27    provided by the Court, appear and plead guilty to Count Two of the

28    indictment in United States v. ISMAEL RANGEL-ESPINOZA, CR No. 13-
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 2 of 17 Page ID #:5984



1     0608-JAK-13, which charges defendant with possession with intent to

2     distribute at least 500 grams of a mixture and substance containing a

3     detectable amount of methamphetamine in violation of 21 U.S.C. §

4     841(a)(1), (b)(1)(A)(viii), and aiding and abetting in violation of

5     18 U.S.C. § 2(a).

6                 b.   Not contest facts agreed to in this agreement.

7                 c.   Abide by all agreements regarding sentencing contained

8     in this agreement.

9                 d.   Appear for all court appearances, surrender as ordered

10    for service of sentence, obey all conditions of any bond, and obey

11    any other ongoing court order in this matter.

12                e.   Not commit any crime; however, offenses that would be

13    excluded for sentencing purposes under United States Sentencing

14    Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

15    within the scope of this agreement.

16                f.   Be truthful at all times with the United States

17    Probation and Pretrial Services Office and the Court.

18                g.   Pay the applicable special assessment at or before the

19    time of sentencing unless defendant has demonstrated a lack of

20    ability to pay such assessments.

21                                THE USAO’S OBLIGATIONS

22          3.    The USAO agrees to:

23                a.   Not contest facts agreed to in this agreement.

24                b.   Abide by all agreements regarding sentencing contained

25    in this agreement.

26                c.   At the time of sentencing, move to dismiss the

27    remaining count of the indictment as against defendant.            Defendant

28    agrees, however, that at the time of sentencing the Court may

                                            2
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 3 of 17 Page ID #:5985



1     consider any dismissed charges in determining the applicable

2     Sentencing Guidelines range, the propriety and extent of any

3     departure from that range, and the sentence to be imposed.

4                 d.    At the time of sentencing, provided that defendant

5     demonstrates an acceptance of responsibility for the offense up to

6     and including the time of sentencing, recommend a two-level reduction

7     in the applicable Sentencing Guidelines offense level, pursuant to

8     U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

9     additional one-level reduction if available under that section.

10                e.    Recommend that defendant be sentenced to a term of

11    imprisonment no higher than the low end of the applicable Sentencing

12    Guidelines range, provided that the offense level used by the Court

13    to determine that range is 29 or higher.         For purposes of this

14    agreement, the low end of the Sentencing Guidelines range is that

15    defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A.

16                                NATURE OF THE OFFENSE

17                f.    Defendant understands that for defendant to be guilty

18    of the crime charged in Count Two, that is, possession with intent to
19    distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1),

20    (b)(1)(A)(viii), the following must be true:

21                (1)   Defendant knowingly possessed methamphetamine; and

22                (2)   Defendant possessed it with the intent to distribute

23    it to another person.

24          4.    Defendant understands that for defendant to be subject to

25    the statutory maximum and statutory minimum sentences set forth

26    below, the government must prove beyond a reasonable doubt that

27    defendant possessed with intent to distribute at least 500 grams of a

28    mixture or substance containing a detectable amount of

                                            3
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 4 of 17 Page ID #:5986



1     methamphetamine.     Defendant admits that defendant, in fact, possessed

2     with intent to distribute at least 500 grams of a mixture or

3     substance containing a detectable amount of methamphetamine, as

4     alleged in Count Two of the indictment.

5                                        PENALTIES

6           5.    Defendant understands that the statutory maximum sentence

7     that the Court can impose for a violation of Title 21, United States

8     Code, Section 841 (a)(1), (b)(1)(A)(viii), is: a lifetime term of

9     years imprisonment; a fine of $10,000,000 or twice the gross gain or

10    gross loss resulting from the offense, whichever is greatest; and a

11    mandatory special assessment of $100.

12          6.    Defendant understands that, absent a determination by the

13    Court that defendant’s case satisfies the criteria set forth in 18

14    U.S.C. § 3553(f) and U.S.S.G. § 5C1.2, the statutory mandatory

15    minimum sentence that the Court must impose for a violation of Title

16    21, United States Code, Section 841(a)(1), (b)(A)(viii) is: 10 years’

17    imprisonment, followed by a five-year period of supervised release,

18    and a mandatory special assessment of $100.

19          7.    Defendant understands that supervised release is a period

20    of time following imprisonment during which defendant will be subject

21    to various restrictions and requirements.         Defendant understands that

22    if defendant violates one or more of the conditions of any supervised

23    release imposed, defendant may be returned to prison for all or part

24    of the term of supervised release authorized by statute for the

25    offense that resulted in the term of supervised release, which could

26    result in defendant serving a total term of imprisonment greater than

27    the statutory maximum stated above.

28

                                            4
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 5 of 17 Page ID #:5987



1           8.    Defendant understands that under 21 U.S.C. § 862a,

2     defendant will not be eligible for assistance under state programs

3     funded under the Social Security Act or Federal Food Stamp Act or for

4     federal food stamp program benefits, and that any such benefits or

5     assistance received by defendant’s family members will be reduced to

6     reflect defendant’s ineligibility.

7           9.    Defendant understands that, by pleading guilty, defendant

8     may be giving up valuable government benefits and valuable civic

9     rights, such as the right to vote, the right to possess a firearm,

10    the right to hold office, and the right to serve on a jury. Defendant

11    understands that he is pleading guilty to a felony and that it is a

12    federal crime for a convicted felon to possess a firearm or

13    ammunition.    Defendant understands that the conviction in this case

14    may also subject defendant to various other collateral consequences,

15    including but not limited to revocation of probation, parole, or

16    supervised release in another case and suspension or revocation of a

17    professional license.      Defendant understands that unanticipated

18    collateral consequences will not serve as grounds to withdraw

19    defendant’s guilty plea.

20          10.   Defendant and his counsel have discussed the fact that, and

21    defendant understands that, if defendant is not a United States

22    citizen, the conviction in this case makes it practically inevitable

23    and a virtual certainty that defendant will be removed or deported

24    from the United States.      Defendant may also be denied United States

25    citizenship and admission to the United States in the future.

26    Defendant understands that while there may be arguments that

27    defendant can raise in immigration proceedings to avoid or delay

28    removal, removal is presumptively mandatory and a virtual certainty

                                            5
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 6 of 17 Page ID #:5988



1     in this case.    Defendant further understands that removal and

2     immigration consequences are the subject of a separate proceeding and

3     that no one, including his attorney or the Court, can predict to an

4     absolute certainty the effect of his conviction on his immigration

5     status.     Defendant nevertheless affirms that he wants to plead guilty

6     regardless of any immigration consequences that his plea may entail,

7     even if the consequence is automatic removal from the United States.

8                                      FACTUAL BASIS

9           11.   Defendant admits that defendant is, in fact, guilty of the

10    offense to which defendant is agreeing to plead guilty.            Defendant

11    and the USAO agree to the statement of facts provided below and agree

12    that this statement of facts is sufficient to support a plea of

13    guilty to the charge described in this agreement and to establish the

14    Sentencing Guidelines factors set forth in paragraph 14 below but is

15    not meant to be a complete recitation of all facts relevant to the

16    underlying criminal conduct or all facts known to either party that

17    relate to that conduct.

18          On or about November 17, 2011, Los Angeles County Sheriff

19    detectives (“LASO”) observed       co-defendant 1 load PVC pipes into the

20    back of a Chevy pickup truck (“Chevy”) parked at a truck yard on

21    Frontage Road East in Southgate California, in Los Angeles County, in

22    the Central District of California (the “South Gate Truck Yard”).

23    Defendant and co-defendant 2 then drove the Chevy out of the South

24    Gate Truck Yard to 11644 Bellflower Blvd., Apartment A in Downey, CA

25    (“the apartment”).     Defendant and co-defendant 2 then unloaded the

26    pipes into the apartment’s garage.

27          LASO executed a state search warrant at the apartment and found

28    an operational methamphetamine lab in the apartment.           Defendant and

                                            6
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 7 of 17 Page ID #:5989



1     co-defendant 2 were arrested at the scene.          Defendant waived his

2     Miranda rights in writing and admitted that the PVC pipes were filled

3     with methamphetamine.      At the time he possessed the PVC pipes filled

4     with methamphetamine, defendant intended to distribute, or aid and

5     abet in the distribution, of the methamphetamine.           DEA laboratory

6     tests established that the pipes contained a net weight of 37,100

7     grams of a mixture or substance containing a detectable amount of

8     methamphetamine.

9                                   SENTENCING FACTORS

10          12.   Defendant understands that in determining defendant’s

11    sentence the Court is required to calculate the applicable Sentencing

12    Guidelines range and to consider that range, possible departures

13    under the Sentencing Guidelines, and the other sentencing factors set

14    forth in 18 U.S.C. § 3553(a).       Defendant understands that the

15    Sentencing Guidelines are advisory only, that defendant cannot have

16    any expectation of receiving a sentence within the calculated

17    Sentencing Guidelines range, and that after considering the

18    Sentencing Guidelines and the other § 3553(a) factors, the Court will
19    be free to exercise its discretion to impose any sentence it finds

20    appropriate up to the maximum set by statute for the crime of

21    conviction.

22          13.   Defendant and the USAO agree to the following applicable

23    Sentencing Guidelines factors:

24       Base Offense Level:                    36       [U.S.S.G. §2D1.1(c)(2)]

25       Minor Role Adjustment:                 -2          [U.S.S.G. § 3B1.2(b)]

26          14.   Defendant and the USAO reserve the right to argue that

27    additional specific offense characteristics, adjustments, and

28    departures under the Sentencing Guidelines are appropriate.

                                            7
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 8 of 17 Page ID #:5990



1     Defendant understands that defendant’s offense level could be

2     increased if defendant is a career offender under U.S.S.G. §§ 4B1.1

3     and 4B1.2.    If defendant’s offense level is so altered, defendant and

4     the USAO will not be bound by the agreement to Sentencing Guideline

5     factors set forth above.

6           15.   Defendant and the USAO agree that:

7                 a.   Defendant did not use violence or credible threats of

8     violence or possess a firearm or other dangerous weapon (or induce

9     another participant to do so) in connection with the offense;

10                b.   The offense did not result in death or serious bodily

11    injury to any person; and

12                c.   Defendant was not an organizer, leader, manager, or

13    supervisor of others in the offense and was not engaged in a

14    continuing criminal enterprise.

15          16.   Defendant understands that there is no agreement as to

16    defendant’s criminal history or criminal history category.

17          17.   Defendant and the USAO reserve the right to argue for a

18    sentence outside the sentencing range established by the Sentencing

19    Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

20    (a)(2), (a)(3), (a)(6), and (a)(7).

21                          WAIVER OF CONSTITUTIONAL RIGHTS

22          18.   Defendant understands that by pleading guilty, defendant

23    gives up the following rights:

24                a.   The right to persist in a plea of not guilty.

25                b.   The right to a speedy and public trial by jury.

26                c.   The right to be represented by counsel –- and if

27    necessary have the Court appoint counsel -- at trial.           Defendant

28    understands, however, that, defendant retains the right to be

                                            8
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 9 of 17 Page ID #:5991



1     represented by counsel –- and if necessary have the Court appoint

2     counsel –- at every other stage of the proceeding.

3                 d.   The right to be presumed innocent and to have the

4     burden of proof placed on the government to prove defendant guilty

5     beyond a reasonable doubt.

6                 e.   The right to confront and cross-examine witnesses

7     against defendant.

8                 f.   The right to testify and to present evidence in

9     opposition to the charges, including the right to compel the

10    attendance of witnesses to testify.

11                g.   The right not to be compelled to testify, and, if

12    defendant chose not to testify or present evidence, to have that

13    choice not be used against defendant.

14                h.   Any and all rights to pursue any affirmative defenses,

15    Fourth Amendment or Fifth Amendment claims, and other pretrial

16    motions that have been filed or could be filed.

17                           WAIVER OF APPEAL OF CONVICTION

18          19.   Defendant understands that, with the exception of an appeal
19    based on a claim that defendant’s guilty plea was involuntary, by

20    pleading guilty defendant is waiving and giving up any right to

21    appeal defendant’s conviction on the offense to which defendant is

22    pleading guilty.     Defendant understands that this waiver includes,

23    but is not limited to, arguments that the statute to which defendant

24    is pleading guilty is unconstitutional, and any and all claims that

25    the statement of facts provided herein is insufficient to support

26    defendant’s plea of guilty.

27    ///

28

                                            9
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 10 of 17 Page ID #:5992



1                     LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

2           20.   Defendant agrees that, provided the Court imposes a total

3     term of imprisonment on all counts of conviction of no more than 108

4     months, defendant gives up the right to appeal all of the following:

5     (a) the procedures and calculations used to determine and impose any

6     portion of the sentence; (b) the term of imprisonment imposed by the

7     Court; (c) the fine imposed by the Court, provided it is within the

8     statutory maximum; (d) to the extent permitted by law, the

9     constitutionality or legality of defendant’s sentence, provided it is

10    within the statutory maximum; (e) the term of probation or supervised

11    release imposed by the Court, provided it is within the statutory

12    maximum; and (f) any of the following conditions of probation or

13    supervised release imposed by the Court: the conditions set forth in

14    Amended General Order 20-04 of this Court; the drug testing

15    conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d).

16          21.   The USAO agrees that, provided (a) all portions of the

17    sentence are at or below the statutory maximum specified above and

18    (b) the Court imposes a term of imprisonment of no less than 87

19    months, the USAO gives up its right to appeal any portion of the

20    sentence.

21                         RESULT OF WITHDRAWAL OF GUILTY PLEA

22          22.   Defendant agrees that if, after entering a guilty plea

23    pursuant to this agreement, defendant seeks to withdraw and succeeds

24    in withdrawing defendant’s guilty plea on any basis other than a

25    claim and finding that entry into this plea agreement was

26    involuntary, then (a) the USAO will be relieved of all of its

27    obligations under this agreement; and (b) should the USAO choose to

28    pursue any charge that was either dismissed or not filed as a result

                                            10
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 11 of 17 Page ID #:5993



1     of this agreement, then (i) any applicable statute of limitations

2     will be tolled between the date of defendant’s signing of this

3     agreement and the filing commencing any such action; and

4     (ii) defendant waives and gives up all defenses based on the statute

5     of limitations, any claim of pre-indictment delay, or any speedy

6     trial claim with respect to any such action, except to the extent

7     that such defenses existed as of the date of defendant’s signing this

8     agreement.

9                       RESULT OF VACATUR, REVERSAL OR SET-ASIDE

10          23.   Defendant agrees that if the count of conviction is

11    vacated, reversed, or set aside, both the USAO and defendant will be

12    released from all their obligations under this agreement.

13                             EFFECTIVE DATE OF AGREEMENT

14          24.   This agreement is effective upon signature and execution of

15    all required certifications by defendant, defendant’s counsel, and an

16    Assistant United States Attorney.

17                                  BREACH OF AGREEMENT

18          25.   Defendant agrees that if defendant, at any time after the
19    signature of this agreement and execution of all required

20    certifications by defendant, defendant’s counsel, and an Assistant

21    United States Attorney, knowingly violates or fails to perform any of

22    defendant’s obligations under this agreement (“a breach”), the USAO

23    may declare this agreement breached.         All of defendant’s obligations

24    are material, a single breach of this agreement is sufficient for the

25    USAO to declare a breach, and defendant shall not be deemed to have

26    cured a breach without the express agreement of the USAO in writing.

27    If the USAO declares this agreement breached, and the Court finds

28    such a breach to have occurred, then: (a) if defendant has previously

                                            11
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 12 of 17 Page ID #:5994



1     entered a guilty plea pursuant to this agreement, defendant will not

2     be able to withdraw the guilty plea, and (b) the USAO will be

3     relieved of all its obligations under this agreement.

4           26.   Following the Court’s finding of a knowing breach of this

5     agreement by defendant, should the USAO choose to pursue any charge

6     that was either dismissed or not filed as a result of this agreement,

7     then:

8                 a.    Defendant agrees that any applicable statute of

9     limitations is tolled between the date of defendant’s signing of this

10    agreement and the filing commencing any such action.

11                b.    Defendant waives and gives up all defenses based on

12    the statute of limitations, any claim of pre-indictment delay, or any

13    speedy trial claim with respect to any such action, except to the

14    extent that such defenses existed as of the date of defendant’s

15    signing this agreement.

16                c.    Defendant agrees that: (i) any statements made by

17    defendant, under oath, at the guilty plea hearing (if such a hearing

18    occurred prior to the breach); (ii) the agreed to factual basis

19    statement in this agreement; and (iii) any evidence derived from such

20    statements, shall be admissible against defendant in any such action

21    against defendant, and defendant waives and gives up any claim under

22    the United States Constitution, any statute, Rule 410 of the Federal

23    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

24    Procedure, or any other federal rule, that the statements or any

25    evidence derived from the statements should be suppressed or are

26    inadmissible.

27    ///

28

                                            12
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 13 of 17 Page ID #:5995



1              COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

2                                    OFFICE NOT PARTIES

3           27.   Defendant understands that the Court and the United States

4     Probation and Pretrial Services Office are not parties to this

5     agreement and need not accept any of the USAO’s sentencing

6     recommendations or the parties’ agreements to facts or sentencing

7     factors.

8           28.   Defendant understands that both defendant and the USAO are

9     free to: (a) supplement the facts by supplying relevant information

10    to the United States Probation and Pretrial Services Office and the

11    Court, (b) correct any and all factual misstatements relating to the

12    Court’s Sentencing Guidelines calculations and determination of

13    sentence, and (c) argue on appeal and collateral review that the

14    Court’s Sentencing Guidelines calculations and the sentence it

15    chooses to impose are not error, although each party agrees to

16    maintain its view that the calculations in paragraph 14 are

17    consistent with the facts of this case.         While this paragraph permits

18    both the USAO and defendant to submit full and complete factual

19    information to the United States Probation and Pretrial Services

20    Office and the Court, even if that factual information may be viewed

21    as inconsistent with the facts agreed to in this agreement, this

22    paragraph does not affect defendant’s and the USAO’s obligations not

23    to contest the facts agreed to in this agreement.

24          29.   Defendant understands that even if the Court ignores any

25    sentencing recommendation, finds facts or reaches conclusions

26    different from those agreed to, and/or imposes any sentence up to the

27    maximum established by statute, defendant cannot, for that reason,

28    withdraw defendant’s guilty plea, and defendant will remain bound to

                                            13
     Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 14 of 17 Page ID #:5996



1     fulfill all defendant’s obligations under this agreement.             Defendant

2     understands that no one –- not the prosecutor, defendant’s attorney,

3     or the Court –- can make a binding prediction or promise regarding

4     the sentence defendant will receive, except that it will be within

5     the statutory maximum.

6                                NO ADDITIONAL AGREEMENTS

7           30.   Defendant understands that, except as set forth herein,

8     there are no promises, understandings, or agreements between the USAO

9     and defendant or defendant’s attorney, and that no additional

10    promise, understanding, or agreement may be entered into unless in a

11    writing signed by all parties or on the record in court.

12                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

13          31.   The parties agree that this agreement will be considered

14    part of the record of defendant’s guilty plea hearing as if the

15    entire agreement had been read into the record of the proceeding.

16    AGREED AND ACCEPTED

17    UNITED STATES ATTORNEY’S OFFICE
      FOR THE CENTRAL DISTRICT OF
18    CALIFORNIA
19    TRACY L. WILKISON
      Acting United States Attorney
20

21                                                                  5/12/21

22    ABIGAIL W. EVANS                                  Date
      Assistant United States Attorney
23

24    ISMAEL RANGEL-ESPINOZA                            Date
      Defendant
25

26    ROBERT M. BERNSTEIN                               Date
      Attorney for Defendant
27    ISMAEL RANGEL-ESPINOZA
28

                                            14
Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 15 of 17 Page ID #:5997




  1   fulfill all defendant ' s obligations under this agreement .    Defendant

  2   understands that no one      no t the prosecutor, defendant's attorney,
  3   or the Court -- can make a binding prediction or promise regarding
  4   the sentence defendant will receive , except that it will be within
  5   the statutory maximum.
  6                            NO ADDITIONAL AGREEMENTS
  7        30 .   Defendant understands that, except as set forth herein,
  8   there are no promises, understandings, or agreements between the USAO
  9   and defendant or defendant's attorney, and that no additional
10    promise, understanding, or agreement may be entered into unless in a
11    writing signed by all parties o r on the record in court.
12                 PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

13         31.    The parties agree that this agreement will be considered
14    part of the record of defendant ' s guilty plea hearing as if the
 15   entire agreement had been read into the record of the proceeding.
16    AGREED AND ACCEPTED

17    UNITED STATES ATTORNEY'S OFFICE
      FOR THE CENTRAL DISTRICT OF
 18   CALIFORNIA

19    TRACY L. WILKISON
      Acting United States Att orney
 20

21
      ABIGAIL W. EVANS                              Date
22    Assistant Unit ed States Attorney
 23

 24
 25
      R ET M. B                                     Date
 26   Aftorney for Defendant
      ISMAEL RANGEL-ESPINOZA
 27
 28

                                          14
Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 16 of 17 Page ID #:5998




 1                            CERTIFICATION OF DEFENDANT
 2        This agreement has been read to me in Spani sh, the language I
 3   understand best.    I have h ad enough time t o review and consider this

 4   agreement, and I have carefully and t horough ly di s cussed every par t

 5   of it wi th my attorney.     I understa nd the terms o f this agreement,

 6   and I voluntarily agree to those terms .      I have discussed the
 7   evidence with my a ttorney, and my attorney ha s advised me of my
 8   rights, of possib le pretrial motions that might be filed , of poss i ble
 9   defenses that might be asserted either pri or to or at trial , of the
10   s entencing factors set forth in 18 U.S. C. § 3553(a) , of rel e vant
11   Sentencing Guidelines provisions, and of the consequences of entering
12   int o t his agreement.    No promises, inducements, o r representations o f
13   a ny kind have been ma de to me other than those contained in this
14   agreement.   No one ha s t hreat ened o r f o rced me in any way to enter
15   into this agreement.      I am satisfied wit h t he rep resent ation of my
16   attorney in this matter, and I am pleading guilty because I am guilty
17   of the charge and wish to take advant a ge of the p romis e s set forth in
18   this agreement, and not for a n y other reason.

19

20   ISMAEL RANGEL-ESPINOZA                        Date      •
     Defendant
21

22                            CERTIFICATION OF INTERPRETER
23         I,   Sh«-n Yj Qr) ~ )i~ fluent        in the written and spoken
24   Engli s h a nd Spanish language-el I a ccurately t r anslated this enti r e
25   agreement from Englis h into Spanish to defendant ISMAEL RANGEL-
26

27
28   I

                                          15
Case 2:13-cr-00608-JAK Document 1088 Filed 05/12/21 Page 17 of 17 Page ID #:5999




  1                     CERTIFICATION OF DEFENDANT'S ATTORNEY
  2        I am ISMAEL RANGEL-ESPINOZA's attorney.       I have carefully and

  3   thoroughly discussed every part of this agreement with my client.

  4   Further, I have fully advised my client of his rights, of possible

  5   pretrial motions that might be filed, of possible defenses that might

  6   be asserted eithe r prior to or at trial, of the sentencing factors
  7   set forth in 18 U.S. C. § 3553(a) , of relevant Sentencing Guidelines

  8   provisions, and of the consequences of entering into this agreement.

  9   To my knowledge: no promises, inducements, or representations of any

 10   kind have been made to my c lient other than those contained in this

 11   agreement; no one has threatened or forced my client in any way to

 12   enter into this agreement; my client's decision to enter into this

 13   agreement is an informed and voluntary one; and the factual basis set

 14   forth in this agreement is sufficient to support my cl ient's entry o f

 15                               this agreement.

 16

 17                                                  Date
      Attorney for Defendant
 18   ISMAEL RANGEL-ESPINOZA

 19

 20

 21
 22

 23

 24

 25
 26

 27
 28

                                         16
